Judgment affirmed, without costs. We think this case is governed by the decision of the Court of Appeals in McCoun v. Pierpont (232 N. Y. 66), and we feel obliged to follow that decision. Jaycox, Manning and Kelby, JJ., concur; Blaekmar, P. J., dissents upon the ground that the description is so indefinite and vague that without exterior aid the land cannot be identified; that a slight defect should be enough to prevent the defendant from obtaining for $3.66 land worth at least $1,200, especially as the owner has paid taxes for several years after the tax sale, with whom Rich, J., concurs.